Exhibit 10.1

DEAN CORPORATE

2012 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

   To (i) align employee variable cash compensation with the annual objectives
of the Company, (ii) motivate employees to create sustained shareholder value,
and (iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

Participants:

   Employees of Dean Foods who are in positions to influence and/or control
results in their specific areas of responsibility and/or the Corporation. In
particular, salary grade levels 9 and above are eligible to participate.

Payout

Criteria:

   The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

CEO

EVP & CFO

EVP & General Counsel

EVP – R&D

EVP – HR

Other Senior Corporate Officers

All Corporate Staff not covered by another STI plan

  

- 60% Financial Objectives

 

  60% = Dean Foods Operating Income

 

- 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200%, based on actual
performance against approved objectives. The individual objective factor is 0% -
150% of actual performance against approved objectives. Objectives


Performance

Payout Factor:

   Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.      



--------------------------------------------------------------------------------

Individual


Objectives:

  

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual

objectives as determined by the Participant’s supervisor and / or Compensation
Committee of the Board of Directors. Actual earned awards are based on the
individual’s performance rating under the Performance Management Process and the
determination of final percentage targets against which the 40% will apply.

      Financial


Multiplier:

   The financial multiplier is the financial payout factor and is applied
against the individual objective factor, if the financial payout factor exceeds
100%. For plans with multiple financial components, the multiplier will be a
weighted average of each financial component. If the financial payout factor
does not exceed 100%, no multiplier is applied to the individual objective
factor.       Adjustment of


Targets /

Actuals:

   Upon the recommendation of the CEO, the Compensation Committee may (but has
no obligation to) adjust the criteria, targets, actuals, or payout scale upon
the occurrence of extraordinary events or circumstances. Significant
acquisitions or dispositions of assets or companies or issuances or repurchases
of common stock or other equity interests may, at the Compensation Committee’s
discretion, result in an adjustment to the Dean Foods financial target or
plan-specific financial target.          Determination


of Individual

Target Incentive:

   Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.       Definitions:    “Disability” is defined as
permanent and total disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Service Code (“Code”).    “Retirement” is defined as (i) age
fifty-five (55), so long as the Participant has completed at least ten (10)
years of continuous service immediately prior to retirement, or (ii) age
sixty-five (65).    “Actively Employed” is defined as the Participant must not
have been terminated prior to the identified date. Eligibility:    Eligibility
is determined by salary grade in the Company, or as approved by the Executive
Vice President Human Resources, or designate. Participants must be actively
employed by the Company on the last working day of the Plan Year in order to
receive an incentive award, except as otherwise provided by State law. A
Participant is disqualified from receiving any incentive award (financial and /
or individual) under the Plan if: (1) the Participant receives a Significantly
Below Target (or equivalent) performance rating for the plan year or (2) the
Participant is



--------------------------------------------------------------------------------

   terminated for Cause, as defined below, at any point between the last working
day of the Plan Year and the date the incentive award is paid, except as
otherwise provided by State law. If a Participant dies, becomes disabled, or
retires prior to the payment of awards, or if a Participant’s job is eliminated
and such job elimination makes the Participant eligible to receive benefits
under a Company severance plan or policy, the Participant may receive a payout,
at the time other incentive awards are paid, based on actual time in the
position and actual results of the company. Eligibility and individual target
amounts may be prorated. A Participant’s year-end base salary will be used to
calculate the incentive award in the case of those individuals actively employed
by the Company on the last working day of the Plan Year. A Participant’s base
salary at the time of death, disability, retirement, or job elimination will be
used to calculate the pro-rated incentive award in those specific circumstances.
All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. There will be no award made for
employees hired after December 15th of the Plan Year. “Cause” Defined:    For
purposes of this Agreement, “Cause” means a Participant’s (i) willful failure to
perform substantially a Participant’s duties; (ii) willful or serious misconduct
that has caused, or could reasonably be expected to result in, material injury
to the business or reputation of the Company; (iii) conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) breach
of any written covenant or agreement with the Company, any material written
policy of the Company or any Company code of conduct or code of ethics, or (v)
failure to cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding. Repayment


Provision:

   The Participant in this Plan agrees and acknowledges that this Plan is
subject to any policies that the Compensation Committee of the Dean Foods Board
of Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.   



--------------------------------------------------------------------------------

BUSINESS UNIT LEADERS

2012 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive.

Participants:

   Employees of Dean Foods who are in positions to influence and/or control
results in their specific areas of responsibility and/or the Corporation. In
particular, salary grade levels 9 and above are eligible to participate.

Payout

Criteria:

   The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

Business Unit Leaders

   - 60% Financial Objectives

— Fresh Dairy Direct

  

— Morningstar

— WhiteWave

  

        20% = Dean Foods Operating Income

        40% = Business Unit Financial(s)

      - 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200%, based on actual
performance against approved objectives. The individual objective factor is 0% -
150% of actual performance against approved objectives. Objectives Performance
Payout Factor:    Approved financial objectives and the range of performance for
each objective for the Plan Year along with the corresponding payout factor
scale based on actual performance will be included in the Administrative
Guidelines for the Plan. The STI Plan Year is the same as the Dean Foods fiscal
year. Individual Objectives:    Each Plan Participant maintains a 40% objective
against the attainment of certain specified individual objectives as determined
by the Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Actual earned awards are based on the individual’s performance rating
under the Performance Management Process and the determination of final
percentage targets against which the 40% will apply.



--------------------------------------------------------------------------------

Financial Multiplier:    The financial multiplier is the financial payout factor
and is applied against the individual objective factor, if the financial payout
factor exceeds 100%. For plans with multiple financial components, the
multiplier will be a weighted average of each financial component. If the
financial payout factor does not exceed 100%, no multiplier is applied to the
individual objective factor.

Adjustment of

Targets / Actuals:

   Upon the recommendation of the CEO, the Compensation Committee may (but has
no obligation to) adjust the criteria, targets, actuals, or payout scale upon
the occurrence of extraordinary events or circumstances. Significant
acquisitions or dispositions of assets or companies or issuances or repurchases
of common stock or other equity interests may, at the Compensation Committee’s
discretion, result in an adjustment to the Dean Foods financial target or
plan-specific financial target.

Determination

of Individual Target Incentive:

   Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary. Definitions:    “Disability” is defined as permanent
and total disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Service Code (“Code”).    “Retirement” is defined as (i) age fifty-five
(55), so long as the Participant has completed at least ten (10) years of
continuous service immediately prior to retirement, or (ii) age sixty-five (65).
   “ Actively Employed” is defined as the Participant must not have been
terminated prior to the identified date. Eligibility:    Eligibility is
determined by salary grade in the Company, or as approved by the Executive Vice
President Human Resources, or designate. Participants must be actively employed
by the Company on the last working day of the Plan Year in order to receive an
incentive award, except as otherwise provided by State law. A Participant is
disqualified from receiving any incentive award (financial and / or individual)
under the Plan if: (1) the Participant receives a Significantly Below Target (or
equivalent) performance rating for the plan year or (2) the Participant is
terminated for Cause, as defined below, at any point between the last working
day of the Plan Year and the date the incentive award is paid, except as
otherwise provided by State law. If a Participant dies, becomes disabled, or
retires prior to the payment of awards, or if a Participant’s job is eliminated
and such job elimination makes the Participant eligible to receive benefits
under a Company severance plan or policy, the Participant may receive a payout,
at



--------------------------------------------------------------------------------

   the time other incentive awards are paid, based on actual time in the
position and actual results of the company. Eligibility and individual target
amounts may be prorated. A Participant’s year-end base salary will be used to
calculate the incentive award in the case of those individuals actively employed
by the Company on the last working day of the Plan Year. A Participant’s base
salary at the time of death, disability, retirement, or job elimination will be
used to calculate the pro-rated incentive award in those specific circumstances.
All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. There will be no award made for
employees hired after December 15th of the Plan Year. “Cause” Defined:    For
purposes of this Agreement, “Cause” means a Participant’s (i) willful failure to
perform substantially a Participant’s duties; (ii) willful or serious misconduct
that has caused, or could reasonably be expected to result in, material injury
to the business or reputation of the Company; (iii) conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) breach
of any written covenant or agreement with the Company, any material written
policy of the Company or any Company code of conduct or code of ethics, or (v)
failure to cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding.

Repayment

Provision:

   The Participant in this Plan agrees and acknowledges that this Plan is
subject to any policies that the Compensation Committee of the Dean Foods Board
of Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.



--------------------------------------------------------------------------------

BUSINESS UNIT LEADER ALPRO

2012 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. In particular, salary grade levels 9
and above are eligible to participate. Payout Criteria:    The criteria for
payment to Participants under this Plan and the weighting of such criteria is
based on individual target incentive percentages, performance against financial
targets, and performance against individual objectives as set forth below.
Depending on the Participant’s role in the organization, Individual Objectives
may be based on Corporate, Functional, Business Unit, or Individual Objectives
and will be noted as Individual Objectives in the Components.

 

Participant Group

 

Components

Business Unit Leader

        — President, Alpro

 

- 60% Financial Objectives

 

        60% = Alpro Financial Objectives

 

- 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200% based on actual
performance against approved objectives. The individual objective factor is 0% -
150% of actual performance against approved objectives. Objectives Performance
Payout Factor:    Approved financial objectives and the range of performance for
each objective for the Plan Year along with the corresponding payout factor
scale based on actual performance will be included in the Administrative
Guidelines for the Plan. The STI Plan Year is the same as the Dean Foods fiscal
year. Individual Objectives:    Each Plan Participant maintains a 40% objective
against the attainment of certain specified individual objectives as determined
by the Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Actual earned awards are based on the individual’s performance rating
under the Performance Management Process and the determination of final
percentage targets against which the 40% will apply.



--------------------------------------------------------------------------------

Financial Multiplier:    The financial multiplier is the financial payout factor
and is applied against the individual objective factor, if the financial payout
factor exceeds 100%. For plans with multiple financial components, the
multiplier will be a weighted average of each financial component. If the
financial payout factor does not exceed 100%, no multiplier is applied to the
individual objective factor. Adjustment of Targets / Actuals:    Upon the
recommendation of the CEO, the Compensation Committee may (but has no obligation
to) adjust the criteria, targets, actuals, or payout scale upon the occurrence
of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target. Determination of Individual Target Incentive:    Individual
target incentives for specific positions are included in the Dean Foods
Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary. Definitions:   

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

 

“Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

   “Actively Employed” is defined as the Participant must not have been
terminated prior to the identified date. Eligibility:    Eligibility is
determined by salary grade in the Company, or as approved by the Executive Vice
President Human Resources, or designate. Participants must be actively employed
by the Company on the last working day of the Plan Year in order to receive an
incentive award, except as otherwise provided by State law. A Participant is
disqualified from receiving any incentive award (financial and / or individual)
under the Plan if: (1) the Participant receives a Significantly Below Target (or
equivalent) performance rating for the plan year or (2) the Participant is
terminated for Cause, as defined below, at any point between the last working
day of the Plan Year and the date the incentive award is paid, except as
otherwise provided by State law. If a Participant dies, becomes disabled, or
retires prior to the payment of awards, or if a Participant’s job is eliminated
and such job elimination makes the Participant eligible to receive benefits
under a Company severance plan or policy, the Participant may receive a payout,
at the time other incentive awards are paid, based on actual time in



--------------------------------------------------------------------------------

   the position and actual results of the company. Eligibility and individual
target amounts may be prorated. A Participant’s year-end base salary will be
used to calculate the incentive award in the case of those individuals actively
employed by the Company on the last working day of the Plan Year. A
Participant’s base salary at the time of death, disability, retirement, or job
elimination will be used to calculate the pro-rated incentive award in those
specific circumstances. All proration of incentive awards will be calculated
based on whole month participation. If an employee becomes eligible to
participate in the Plan, transfers between Plans, changes target participation
in the Plan, or becomes ineligible to participate in the Plan between the first
day of the month and the 15th of the month, the incentive award will be
calculated based on full month participation. If the eligibility change occurs
between the 16th of the month and the end of the month, the incentive award will
be calculated beginning with the full calendar month following the change. There
will be no award made for employees hired after December 15th of the Plan Year.
“Cause” Defined:    For purposes of this Agreement, “Cause” means a
Participant’s (i) willful failure to perform substantially a Participant’s
duties; (ii) willful or serious misconduct that has caused, or could reasonably
be expected to result in, material injury to the business or reputation of the
Company; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; (iv) breach of any written covenant or
agreement with the Company, any material written policy of the Company or any
Company code of conduct or code of ethics, or (v) failure to cooperate with the
Company in any internal investigation or administrative, regulatory or judicial
proceeding. Repayment Provision:    The Participant in this Plan agrees and
acknowledges that this Plan is subject to any policies that the Compensation
Committee of the Dean Foods Board of Directors may adopt from time to time with
respect to the repayment to the Company of any benefit received pursuant to this
Plan, including “clawback” policies.